DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 and 25-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 1-25 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 23, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 9 and 23 with the important feature being “a pad and a conductive line on a build-up layer, wherein the conductive lines has an uppermost surface; a magnetic film encapsulating the conductive line and the raised pad structure, the magnetic film comprising one or more magnetic fillers, wherein top surfaces of the raised pad structure and the magnetic film are co-planar, and wherein the magnetic film is on an entirety of the uppermost surface of the conductive line (claim 1)” “A method of forming a cored or coreless semiconductor package, comprising: forming a pad and a conductive line on a build-up layer; forming a raised pad structure on the build-up layer, wherein forming the raised pad structured comprises fabricating a pillar structure on the pad; encapsulating the conductive line and the raised pad structure in a magnetic film, the magnetic film comprising one or more magnetic fillers; planarizing a top surface of the magnetic film until top surfaces of the raised pad structure and the magnetic film are co-planar; depositing a primer layer on the top surfaces of the raised pad structure and the magnetic film; removing one or more portions of the primer layer above the raised pad structure to create an opening; and forming a via in the opening, the via being on the raised pad structure (claim 9)” and “wherein the conductive lines has an uppermost surface; a raised pad structure on the build-up layer, wherein the raised pad structured comprises a pillar structure on the pad; a magnetic film encapsulating the conductive line and the raised pad structure, the magnetic film comprising one or more magnetic fillers, wherein top surfaces of the raised pad structure and the magnetic film are co-planar, and wherein the 1- 25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed January 25, 2022, with respect to claims 1 and 23 have been fully considered and are persuasive.  The 35 USC 103 rejection has been withdrawn. The applicant has amended the claims to include “"a pad and a conductive line on a build-up layer, wherein the conductive lines has an uppermost surface," "a raised pad structure on the build-up layer, wherein the raised pad structured comprises a pillar structure on the pad," "a magnetic film encapsulating the conductive line and the raised pad structure, the magnetic film comprising one or more magnetic fillers, wherein top surfaces of the raised pad structure and the magnetic film are co- planar, and wherein the magnetic film is on an entirety of the uppermost surface of the conductive line," "a primer layer on the top surfaces of the raised pad structure and the magnetic film, wherein the primer layer comprises a second build-up layer," and "a via on the raised pad structure."  The claims therefore allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847    
/William H. Mayo III/Primary Examiner, Art Unit 2847